Exhibit 10.5

 



LILIS ENERGY, INC.
2012 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

 

This Stock Option Award Agreement (the “Agreement”), is made as of the 1st day
of October 2014, by and between Lilis Energy, Inc., a Nevada corporation (the
“Company”), and Nuno Brandolini (the “Participant”).

WHEREAS, the Company desires to encourage and enable the Participant to acquire
a proprietary interest in the Company through ownership of shares of the
Company’s Common Stock, par value $0.0001 per share (the “Shares”), pursuant to
the terms and conditions of the Company’s 2012 Equity Incentive Plan (the
“Plan”) and this Agreement. Such ownership will provide the Participant with
additional incentive to promote the success of the Company.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

1.             Definitions. For purposes of this Agreement, all capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to them in the Plan.

2.             Grant of Option. The Company hereby grants to the Participant
options (the “Options”) to purchase 250,000 Shares at the exercise price (the
“Exercise Price”) of $2.13 per Share, subject to the terms and conditions of
this Agreement and the Plan.

3.             Expiration Date. The Options granted hereby shall expire upon the
earlier of (a) five (5) years from the date the Options vest and become
exercisable pursuant to Section 4 or (b) October 1, 2024 (such date being the
“Expiration Date”). Except as may be otherwise set forth herein, the Options may
not be exercised after the Expiration Date.

4.             Vesting. The Options shall be fully vested and exercisable by the
Participant on the date first set forth herein.

5.             Separation from Service.

(a)                If the Participant’s service is terminated by the Company for
Cause (as defined in the Plan), then all Options shall immediately terminate and
no longer be exercisable.

(b)                If the Participant terminates his service, then all Options
shall terminate and no longer be exercisable on the date that is 90 days after
the date of termination of the Participant’s Continuous Service (as defined in
the Plan), but not later than the Expiration Date.

(c)                If, before the Expiration Date, the Participant’s service is
terminated by the Company other than for Cause (as defined in the Plan), upon a
Change in Control (as defined in the Plan) of the Company or upon the death or
Disability (as defined in the Plan) of the Participant, then all vested Options
shall remain exercisable until the Expiration Date.



 



(d)                Notwithstanding anything herein to the contrary, in the event
of Participant’s Disability (as defined in the Plan), the Participant may
exercise the Options at any time within one (1) year after the Date of
Termination (as defined in the Plan) but not later than the Expiration Date.

(e)                Notwithstanding anything herein to the contrary, in the event
of Participant’s death or if a Participant should die within a period of 90 days
after termination of the Participant’s Continuous Service for reason other than
Cause (as defined in the Plan), the personal representatives of the
Participant’s estate or the person or persons who shall have acquired the
Options from the Participant by bequest or inheritance may exercise the Options
at any time within one (1) year after the date of death, but not later than the
Expiration Date.

6.             Sale, Merger or Dissolution. In the event of a Change in Control,
the Company shall give the Participant notice thereof and the Options, whether
or not currently vested and exercisable, shall become immediately vested and
exercisable immediately prior to the effective date of such event, and the Board
shall have the power and discretion to provide alternatives regarding the terms
and conditions for the exercise of, or modification of, the Options in
accordance with the Plan.

7.             Non-Assignability. The Option granted hereby and any right
arising thereunder may not be transferred, assigned, pledged or hypothecated
(whether by operation of law or otherwise), except by will or the applicable
laws of descent and distribution, and the Options and any rights arising
thereunder shall not be subject to execution, attachment or similar process. The
Options shall be exercisable during the lifetime of the Participant only by the
Participant. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of an Option not specifically permitted herein or in the Plan shall
be null and void and without effect.

8.             Mode of Exercise.

(a)                The Options may be exercised by delivery of an irrevocable
notice of exercise in by the Participant to the Company, stating the number of
shares being purchased.

(b)               The right to receive the Shares of the Company’s Common Stock
upon exercise of the Options shall be conditioned upon the delivery by the
Participant of payment for shares and withholding taxes incurred by reason of
the exercise and certain representations, if requested by the Administrator.
Acceptable forms of consideration for exercising the Options may include:

(1)               cash, check or wire transfer (denominated in U.S. Dollars);

(2)               subject to the Company’s discretion to refuse for any reason
and at any time to accept such consideration and subject to any conditions or
limitations established by the Administrator, other shares of the Company’s
Common Stock held by the Participant which have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Options to be
exercised;

2

 



(3)               delivery of a notice that the Participant has placed a market
sell order with a broker with respect to the Shares then issuable upon exercise
of the Options, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of the
aggregate payments required; provided, that payment of such proceeds is then
made to the Company upon settlement of such sale;

(4)               subject to the Company’s discretion to refuse for any reason
and at any time to accept such consideration and subject to any conditions or
limitations established by the Administrator, cashless “net exercise”
arrangement pursuant to which the Company will reduce the number of shares
issued upon exercise by the largest whole number of shares having an aggregate
Fair Market Value that does not exceed the aggregate exercise price, together
with required withholding amounts (if any), provided that the Company shall
accept a cash or other payment from the Participant to the extent of any
remaining balance not satisfied by such reduction in the number of whole shares
to be issued;

(5)               such other consideration and method of payment for the
issuance of Shares of Common Stock to the extent permitted by Applicable Laws
and acceptable to the Administrator; and

(6)               any combination of the foregoing methods of payment.

9.             Recapitalization. The number of Shares covered by the Options and
the Exercise Price shall be proportionately adjusted for any increase or
decrease in the number or type of issued Shares resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company.  The
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.”  Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive.  

10.           Plan Controlling. This Agreement is intended to conform in all
respects with the requirements of the Plan. Inconsistencies between the
requirements of this Agreement and the Plan shall be resolved according to the
terms of the Plan. The Participant acknowledges receipt of a copy of the Plan.

11.           Rights Prior to Exercise of Option. The Participant shall not have
any rights as a shareholder with respect to any Shares subject to the Option
prior to the date on which he is recorded as the holder of such Shares on the
records of the Company.

12.           Withholding Taxes. The Company shall have the right to require the
Participant or his beneficiaries or legal representatives to remit to the
Company, in cash, an amount sufficient to satisfy any federal, state and local
withholding tax requirements, including upon the grant, vesting or exercise of
this Option. Whenever payments under the Plan or this Agreement are to be made
to any Participant in cash, such payments shall be net of any amounts sufficient
to satisfy all applicable taxes, including without limitation, all applicable
federal, state and local withholding tax requirements to be withheld or
submitted by the Company concerning such payments. The Board may, in its sole
discretion, allow the Participant to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option that number of Shares having a Fair Market Value equal to the
minimum amount required to be withheld.  The Fair Market Value of the Shares to
be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined.

3

 



13.           Section 409A. The Options granted hereunder are intended to comply
with or be exempt from the requirements of Code Section 409A, and the Agreement
shall be interpreted accordingly. In no event, however, shall the Company be
liable to the Participant for any tax, penalties or interest that may be due in
respect of any the Options as a result of the application of Code Section 409A.

14.           Governing Law. This Agreement and all rights arising hereunder
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of Colorado.

NEITHER THE PLAN NOR THIS AGREEMENT SHALL BE CONSTRUED AS GIVING THE PARTICIPANT
THE RIGHT TO BE RETAINED IN THE EMPLOY OR SERVICE OF THE COMPANY OR ANY
AFFILIATE THEREOF, NOR SHALL THEY INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ANY AFFILIATE THEREOF, AS APPLICABLE, TO TERMINATE THE PARTICIPANT’S
EMPLOYMENT OR SERVICE AT ANY TIME WITH OR WITHOUT CAUSE. 

* * * * *

 



4

 



 

Executed as of the day and year first above written. 

  LILIS ENERGY, INC.         By: /s/ Eric Ulwelling   Name: Eric Ulwelling  
Title: Chief Financial Officer         PARTICIPANT         /s/ Nuno Brandolini  
Nuno Brandolini





 

 

5



 

